Upon submission of controversy on agreed facts, judgment directed for plaintiff in the sum of $347.57, upon the ground that the clause for the apportionment of taxes contained in the contract must be construed to mean taxes that were fixed and determined at the time the deed was given. In this case the tax levied at the end of 1924 was to cover the fiscal year of 1925, as provided in section 144, article VI-A, of the Town Law,  and the contract cannot be construed as applying to the tax levied *805at the end of 1925. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.